Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a metallic ground plane having a pair of apertures; an annulus of dielectric on the metallic ground plane; a conductive loop on the annulus of dielectric; a pair of vias configured to couple from the SPDT switch through the pair of apertures in the metallic ground plane to the conductive loop, wherein the SPDT switch is configured to select for either via in the pair of vias responsive to a polarization control signal and to drive a first RF signal into the selected one of the vias during a transmission mode of operation;  a substrate; a first metal layer on the substrate, the first metal layer being patterned into a lead for the polarization control signal a second metal layer separated from the first metal layer by a first dielectric layer, the second metal layer being patterned into a lead for the first RF signal; and a first dielectric layer separating the first metal layer from the second metal layer.  
Claims 2-6, 8-10 depend from claim 1 and are included in the allowable subject matter.

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AWAT M SALIH/Primary Examiner, Art Unit 2845